Citation Nr: 0526994	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-28 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ) in March 2005.

In February 2005, the veteran filed a claim of entitlement to 
a higher ratings for hearing loss and tinnitus.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A neck disability was not shown to be present in service 
or until years thereafter and is not related to the veteran's 
period of military service.  

2.  A back disability was not shown to be present in service 
or until years thereafter and is not related to the veteran's 
period of military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).

2.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from February 1951 to 
February 1953.  The veteran's service medical records (SMRs) 
are negative for any treatment for or complaints of neck or 
back disorders.  The veteran's separation examination dated 
in February 1953 is negative for any reference to a neck or 
back disorder.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 1997 to April 2004.  In December 
1999, the veteran was noted to be status-post cervical 
laminectomy.  He was noted to have probable occipital 
neuritis.  In April 2001, the veteran reported some 
occasional low back pain.  In February 2003, the veteran was 
seen for a physical therapy initial evaluation for 
degenerative joint disease of the shoulders.  He reported 
that he had cervical and lumbar laminectomies in 1980.  He 
complained of increased pain in his spine and shoulders.  In 
August 2003, the veteran was seen for pain in his low back 
and left leg.  He reported that he had an "exposed" disk in 
his neck twenty years prior.  He was noted to have weakness 
in his left lower extremity.  X-rays of the lumbar spine 
revealed that he had significant degenerative disease of the 
lower lumbar spine.  He was treated with an epidural steroid 
injection.  In November 2003, the veteran was seen for 
ongoing back pain.  He was noted to have degenerative joint 
disease of the spine.  He was treated with an epidural 
steroid injection.  In January 2004, the veteran's wife had a 
telephone consultation with a triage nurse and indicated that 
the veteran had severe neck and back pain.  At a later date 
in January 2004, the veteran was noted to have chronic neck 
pain and right shoulder pain.  He was referred to physical 
therapy for pain reduction modalities.  In March 2004, the 
veteran reported that he had discomfort in his neck and his 
shoulders bilaterally.  

The veteran testified at a video conference hearing in March 
2005.  The veteran testified that his military occupation 
specialty was that of a machine gunner.  He reported that he 
was required to carry a .30-caliber machine gun which weighed 
about 65 pounds, as well as a tripod which weighed about 15 
pounds.  He testified that he was sent to Germany after basic 
training.  He stated that he patrolled the Russian border.  
He reported that he did not recall going to sick call for a 
neck condition or a back condition.  He testified that he 
went to see private physicians in either 1954 or 1955 for his 
back and neck.  He stated that the doctor he saw in 1954 said 
that the veteran's back problems were caused by carrying the 
extra weight in service.  He reported that the doctors were 
now deceased and that the records were unavailable.  The 
veteran's spouse testified that she and the veteran married 
in 1953 and that the veteran experienced back and neck pain 
from the time he was discharged from service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if 
competent evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case there is no evidence of any type of a neck or 
back disability in service.  The SMRs are negative for any 
complaints of a neck or back injury.  The February 1953 
separation physical examination is negative for any 
complaints or findings regarding either.  

The first evidence of any type of neck or back disability is 
referenced in the VA outpatient treatment reports.  In 
December 1999, the veteran was noted to be status-post 
cervical laminectomy.  He was noted to have probable 
occipital neuritis.  In February 2003, the veteran reported 
that he had cervical and lumbar laminectomies in 1980.  In 
August 2003, x-rays of the cervical spine revealed 
degenerative disease.  The veteran was later treated for back 
pain with epidural steroid injections.  While the veteran has 
testified that he sought treatment for back and neck pain in 
1954 or 1955, there is no objective evidence of record to 
show this.  The VA outpatient treatment reports reference 
laminectomies performed in 1980, almost thirty years post-
discharge.  

In August 2003, the veteran reported that he had an 
"exposed" disk in his neck twenty years prior.  In January 
2004, VA outpatient treatment reports indicate that the 
veteran suffered from neck pain.  Nevertheless, the veteran 
gave no history of having had a neck or back problem in 
service at any point during the period from August 1997 to 
April 2004, when he was being treated by VA.  None of the VA 
physicians provided any nexus between any current neck or 
back disability and his military service.  In short, there is 
no objective evidence of record that relates the veteran's 
current neck or back disability to his military service.  
This leads the Board to conclude that the preponderance of 
the evidence is against his claims.  The absence of evidence 
of disease or injury in service and of any disability for so 
many years after service is of greater evidentiary weight 
that the veteran's unsubstantiated contentions.  

As noted above, the veteran has been diagnosed with 
arthritis, but this was not shown until many years after his 
separation from service.  Consequently, the presumption of 
38 U.S.C.A. § 1112 and 38 C.F.R. § 3.307 is not helpful to 
this claimant.  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in September 2003.  The RO 
wrote to the veteran that same month and informed him of the 
evidence he needed to substantiate his claims of service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  The RO sent a 
follow-up letter to the veteran in March 2004 and again 
informed him of the elements to satisfy in order to establish 
service connection.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although all notices required by the VCAA may 
not have been provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records,  and VA outpatient 
treatment reports.  The veteran has not alleged that there is 
any outstanding evidence that would support his contention 
that his neck disability or his back disability is related to 
his military service.  As for whether further action should 
have been undertaken by way of obtaining additional medical 
opinion on the question of whether any current disability is 
traceable to military service, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran has had post-service 
problems with his neck and his back, but there is no 
indication, except by way of unsupported allegation, that 
either may be associated with military service.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.

ORDER

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a back disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


